Citation Nr: 1456453	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from April 1962 to April 1966.  He was awarded the Vietnam Service Medal.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss, tinnitus, and a prostate disorder.  An appeal was initiated by a December 2010 Notice of Disagreement but after a December 2011 Statement of the Case (SOC), in the Veteran's December 2011 Substantive Appeal, VA Form 9, he specifically limited his appeal to the denial of the claims for service connection for bilateral hearing loss and tinnitus.  Accordingly, the matter of entitlement to service connection for a prostate disorder is not before the Board.  

The Veteran and his wife testified before the undersigned sitting at the RO.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the travel Board hearing contained within Virtual VA.  


FINDINGS OF FACT

1.  Bilateral hearing loss is first shown decades after military service and is not related to the Veteran's military service, including any in-service acoustic trauma

2.  Chronic bilateral tinnitus was first demonstrated many years after active service and is not related to any disease, injury, or incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 Fed.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 307, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of respective evidence gathering duties and all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, prior to the May 2010 RO denial the RO provided the Veteran with notice of the elements required for service connection by RO letter of September 2009.  

The service treatment records (STRs) and service personnel records are on file as are VA treatment records.  Also, the Veteran was afforded VA examinations in May 2010.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  The audiology examiner reviewed the evidentiary record, noted the Veteran's history, and conducted a physical examination.  There is no contention, must less a showing, that the opinion is in any manner deficient.  

38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duty to suggest overlooked evidence relates to situations "when the record is missing any evidence on [an] issue [material to substantiating the claim] or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  

At the hearing it was not suggested to the Veteran that he obtain a medical opinion addressing whether his claimed hearing loss and tinnitus are related to military service.  Nevertheless, following the hearing a May 2014 report from a private audiologist was submitted into evidence, together with a waiver of initial RO consideration of that evidence.  Thus, there is no prejudice to the Veteran in this regard.  

The hearing in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  At the hearing the Veteran was informed of the elements needed to substantiate a claim for service connection based on in-service incurrence.  Page 21 of the transcript.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Also not required are the assessment of credibility and probative value of evidence to determine the missing elements for claim substantiation; mining the record for all latent issues; discussing what regulations are potentially applicable to all such issues, or an explanation of all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493). 

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey, slip op. at 9 (citing Bryant, 23 Vet. App. at 496).  If the hearing transcript reflects an understanding as to the outstanding issue(s) material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  Leavey, slip op. at 11.  In this case, given the information furnished the Veteran in the VCAA letter, the rating decision appealed, and the December 2011 statement of the case (SOC), and the proceedings at the travel Board hearing, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The Veteran's service personnel records show that he was deployed to a combat zone in Southeast Asia. 

Audiometric testing on a pre-induction examination in April 1962 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
-5 (10)
-10 (0)
-10 (0)
-10 (0)
0 (5)
Left Ear
-5 (10)
0 (10)
-5 (5)
0 (10)
15 (20)

Prior to October 31, 1967, service department audiometric tests & VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385. 

In an adjunct medical history questionnaire the Veteran reported not having or having had ear, nose or throat trouble.  

Audiometric testing in August 1963 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
15 (30)
15 (25)
15 (25)
15 (25)
15 (25)
Left Ear
15 (30) 
15 (25)
15 (25)
15 (25)
15 (25)

In December 1963 the Veteran sustained a laceration of the occiput in a vehicular accident which was closed by 2 sutures. 

Audiometric testing in December 1964 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
-5 (10)
-10 (0)
-10 (0)
-10 (0)
0 (5)
Left Ear
-5 (10)
0 (10)
-5 (5)
0 (10)
15 (20)

In February 1965 the Veteran complained of ear trouble due to impacted wax in his ears, which was irrigated.  In July 1965 he complained of sore and slit lips, as well as his left ear being sore and plugged up.  The impression was otitis externa.  

Audiometric testing on examination for service discharge in March 1966 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
-10 (5)
-10 (0)
-10 (0)
-10 (0)
20 (25)
Left Ear
-10 (5)
-10 (0)
-10 (0)
-10 (0)
5 (10)

In an adjunct medical history questionnaire the Veteran reported not having or having had ear, nose or throat trouble.

On VA evaluation in August 2009 the Veteran reported having worked for four years around jet engines and the thought that his hearing had deteriorated over time.  He was last tested approximately seven years ago, at which time his hearing was poor and he was told that he might eventually need a hearing aid.  On physical examination his tympanic membranes and ear canals were clear.  It was noted that he declined to be assessed by the audiology department at the current time but indicated that he would claim service connection for hearing loss prior to any evaluation.  

The Veteran filed his claim for service connection for hearing loss later in August 2009.  

On VA audiology evaluation in May 2010 the Veteran's claim file, including medical records were reviewed.  The results of the Veteran's in-service audiometric tests were noted.  It was stated that as to the change in hearing sensitivity during military service, retests had not substantiated a permanent change in the Veteran's high frequency hearing sensitivity.  His 1964 audiometric tests results shows a shift at 4,000 and 6,000 Hz in the left ear but his 1966 audiometric test results shows that this was only temporary in nature.  His 1966 audiometric tests showed a shift at 4,000 Hz, but this was not confirmed by retesting and was more likely than not temporary in nature, as was the left ear.  Also, his in-service head injury and episode of otitis externa were noted.  

The examiner stated that the Veteran reported having had the gradual onset of bilateral hearing loss over the years, and periodic ringing in both ears over the past 5 to 7 years.  He first sought evaluation for his hearing difficulties 8 to 9 years ago.  His pertinent service history was his military occupational specialty of being an aircraft flight control mechanic.  He denied having any hearing disturbance during service, but had been exposed to jet engine noise.  After service he had been a student from 1966 to 1970.  He had worked for 4 months at a factory in 1968.  From 1970 to 1988 he worked in auto parts sales.  From 1989 to 2000 he sometimes used air tools as a recreational vehicle mechanic.  

Audiometric testing revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
5
5
30
65
80
Left Ear
10
15
20
70
85

Speech discrimination ability was 88 percent in the right ear and 94 percent in the left.  The diagnoses were a bilateral sensorineural hearing loss, with tinnitus as likely as not a symptom associated with the hearing loss.  

The examiner opined that it was less likely as not that the hearing loss was the result of military noise exposure.  The examiner's opinion was that the bilateral hearing loss and tinnitus were less likely as not caused by or a result of the Veteran's history of military noise exposure because these conditions were more likely than not caused by or a result of the Veteran's history of occupational noise exposure in civilian life.  It was noted that although in-service testing in 1964 showed a shift at 4,000 and 6,000 Hz in the left ear, that testing in 1966 showed that this was only temporary in nature.  The 1966 testing shows a shift at 4,000 Hz but this was not confirmed on retesting and was more likely than not temporary in nature, as was the left ear.  He had separated from military service in 1966 with normal bilateral hearing sensitivity according to pure tone air conduction testing thresholds, and with no permanent changes in hearing sensitivity.  

The examiner noted that this was an excellent case to substantiate the requirement to rule out examiner and patient error during examination and temporary changes in hearing sensitivity.  The examiner commented that research studies had shown that hazardous noise exposure had an immediate effect on hearing, and it was usually temporary at first.  It did not have a delayed onset, and it was not progressive or cumulative.  It was noted that both of his ears were equally exposed to noise for 4 years as an aircraft flight control mechanic during military service and since he did not sustain permanent change to his left ear, it was unlikely that he sustained permanent damage to his "left" ear.  This length of noise exposure was typically insignificant in causing occupational noise exposure hearing loss at such a young age.  With citation to medical literature, it was stated that in the United States and other developing nations, most hearing loss developed gradually during middle or old age, without any identifiable cause or association other than advancing years.  Epidemiologic studies showed that presbycusis was the most prevalent cause of tinnitus, followed by excessive noise exposure.  

The examiner noted that there was no evidence to establish chronicity or continuity of care.  The Veteran had reported the gradual onset of bilateral hearing loss and tinnitus over the years.  At the current examination he could not recall having had any hearing disturbance during service and he had first sought evaluation for hearing loss 8 or 9 years ago, over 30 years after service.  He had reported the onset of tinnitus as having been on 5 to 7 years ago.  There was no research evidence to support a claim for delayed-onset tinnitus following an incident of noise exposure.  Tinnitus had an immediate onset after significant noise exposure, according to medical literature (which was cited).  Moreover, the Veteran had a significant history of occupational noise exposure to road and traffic noise as a driver for 18 years and as a recreational vehicle mechanic for 11 years.  According to medical literature (which was cited) the degree of any noise-induced hearing loss was highly correlated with the intensity of the noise and the length of exposure time.  Hearing loss was the most common cause of tinnitus.  The greater the hearing loss, the greater the possibility of experiencing tinnitus, according to medical literature (which was cited).  There was no evidence of tinnitus associated with the Veteran's 1963 vehicular accident which had required suturing of a laceration of the occiput.  

At the travel Board hearing the Veteran testified that during service he was exposed to loud noise as a light control autopilot repairman for 3 1/2 to 4 years and that he had not been required to wear hearing protection.  When he had been discharged from active service he had thought that his hearing acuity was normal.  His postservice occupations, including repairing refrigerators and furnace in motor homes and as a recreational vehicle mechanic had not exposed him to loud noise.  He had first been formally diagnosed with hearing loss and tinnitus in 2009.  His wife testified that they had been married for 46 years and that she had noticed that the Veteran had problems hearing in last six or seven years, particularly if there was background noise.  The Veteran testified that he had been told during military service by some older sergeants that his in-service exposure to loud noise from engines would cause a hearing loss later on in life.  

Following the travel Board hearing the Veteran submitted a report of a May 2014 private audiogram which revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
30
85
90
Left Ear
25
25
40
85
90

The private audiologist noted that the Veteran reported a history of noise exposure from the military.  He reported having longstanding, constant, bilateral tinnitus as well as longstanding bilateral hearing loss.  He had communication concerns as to hearing speech, particularly in background noise, groups, cars, television, and movies.  Audiometric testing indicated a normal to mild sensorineural hearing loss with a mild steeply sloping to profound sensorineural hearing loss, bilaterally.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such a sensorineural hearing loss (as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  A chronic disease, listed at 38 C.F.R. § 3.309(a), shown during service or within one year of service discharge is presumed to be of service origin and subsequent manifestations, however remote, will be service-connected unless clearly shown to be due to inter-current cause.  To be shown as a chronic disease, there must be a combination of manifestations to identify the disease and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis which merely includes the word "chronic."  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, when a disease 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues are either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).   

In adjudicating a claim for VA benefits on the merits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

Here, the Board concedes that the Veteran was exposed both to loud noise, i.e., acoustic trauma, during his military service, including while in Vietnam.  38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304.  

The absence of documented evidence of hearing loss in service does not preclude a claimant from establishing entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection may nonetheless be granted when there is a post- service diagnosis of hearing loss, in addition to competent medical evidence establishing that this disability is causally related to military service.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993); also see Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  This matter has been addressed by the 2010 VA examiner.  

It must be noted that mere opinions or diagnoses that a claimant has a hearing loss is insufficient to establish that a current hearing loss exists by VA standards under 38 C.F.R. § 3.385.  However, in this case, it is undisputed that the Veteran now has a hearing loss and tinnitus in each ear.  It is further undisputed that there is neither contemporaneous documentary evidence of hearing loss or tinnitus, nor any findings consistent with hearing loss or tinnitus, until decades after the Veteran's military service.  In this regard, the recent VA examiner noted that the Veteran's threshold levels in each ear did not meet VA criteria for hearing loss in either ear at service separation.  In this regard, in addressing whether any shift or change in threshold levels during service in either ear represents the onset of hearing loss, such a matter is one which requires medical training, education, and expertise.  The only opinion of record which addresses this matter is that of the 2010 VA examiner.  Unfortunately, the opinion weighs against the claims for service connection for hearing loss and tinnitus.  That opinion was that any shift in threshold levels, in Hertz, during service was no more than, at most, temporary in nature.  The shift was not duplicated upon retesting during service and, again, the Veteran's hearing acuity was normal by audiometric testing at discharge from active service.  

The dispositive matter is whether the current bilateral hearing loss and tinnitus are due to in-service exposure to acoustic trauma or to some other cause which resulted in a hearing loss and tinnitus that first developed decades after service.  Here, the recently received private audiology report merely confirms that the Veteran now has bilateral hearing loss and bilateral tinnitus, together with a noted history of in-service exposure to loud noise.  However, the private audiologist did not render an opinion that the Veteran current bilateral hearing loss or bilateral tinnitus are due to in-service exposure to loud noise.  Again, the only opinion on file addressing this matter is that of the 2010 VA examiner which, unfortunately, weighs against the claims for service connection for hearing loss and tinnitus.  The essence of the opinion of the 2010 VA audiologist was that exposure to loud noise during service would have had an immediate impact upon the Veteran's hearing acuity, i.e., it would have then caused a bilateral hearing loss and bilateral tinnitus, which was not in keeping with the history which the Veteran related of the delayed onset of these disabilities.  With citation to medical literature, the VA examiner opined that the most likely cause or causes of the claimed bilateral hearing loss and bilateral tinnitus were either postservice exposure to loud noise or, simply, the aging process, i.e., presbycusis.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120 - 21 (1995).  Here, there is no evidence that the Veteran now has or has ever had diabetes.  

Moreover, even conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes chronic hearing loss or chronic tinnitus, and having resulted in chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including hearing loss and tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstances which he has related, the Board rejects the notion that his current hearing loss and tinnitus should be conceded as being due to in-service acoustic trauma.  

Significantly, the Veteran did not report having or having had disability or symptoms indicative of chronic hearing loss or tinnitus during military service and audiometric testing at discharge from service did not reveal a hearing loss, i.e., the audiometric testing during service did not meet VA criteria for the presence of hearing loss, under 38 C.F.R. § 3.385, which might be consistent with adjunct tinnitus.   Moreover, the negative medical opinion of the 2010 VA examiner is the only competent medical opinion addressing the question of a possible nexus between the Veteran's current bilateral hearing loss and tinnitus and in-service exposure to acoustic trauma, and this medical opinion stands unrebutted by any other competent evidence.  That examiner even considered the Veteran's in-service head injury and in-service episode of otitis externa.  In this regard, while the Veteran is competent to report symptoms which he personally experiences, e.g., hearing loss and tinnitus, he has not reported having continuously had hearing loss and tinnitus since his military service.  Rather, his testimony was that he thought he might have had it all of his life and that he considered hearing things, e.g., tinnitus, to have been normal.  In other words, at the hearing he could not precisely date the onset of tinnitus.  

The Veteran's onset of hearing loss and tinnitus was after many years of postservice occupational noise exposure, the significance of which the Veteran and his representative now seek to downplay.  See Curry v. Brown, 7 Vet. App. 59, 64 (1994) ("[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones).  His first reports of hearing loss and tinnitus, and attempts to link them to in-service acoustic trauma, do not antedate 2009, a time approaching almost 4 decades after his 1966 discharge from active service.  

And, as noted, the Veteran has not consistently and precisely reported having continuously had tinnitus since military service.  Even if such history had been recorded by medical personnel, because no such records are on file which add any other comment, observation, diagnosis or conclusion of a medical nature; but rather, would be merely repetitive in simply repeating the Veteran's current allegations, such, records would have no significant probative value above that of the Veteran's lay statements.  In other words, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  Moreover, any implicit contention that he has continuously had a hearing loss and tinnitus since military service contrasts with the history he related beginning in 2009, of having had the onset of hearing loss and tinnitus less than a decade earlier.  Therefore, to the extent that the Veteran implicitly asserts he had hearing loss and tinnitus continuously since his military service, such contention is inconsistent with the contemporaneous medical records, and the Board finds the Veteran's own lay statements of the onset beginning in about or after 2000 to be the most credible evidence.  

In this regard, the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, while the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim, VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  

Moreover, the Board finds it significant that he had not filed a claim for service connection for hearing loss and tinnitus until 2009, more than 40 years after military service.  Since he was well aware of potential entitlement to VA benefits when he applied for compensation as early as 1969, it would be reasonable to expect that if he had had hearing loss or tinnitus, or noticed hearing loss or tinnitus in 1969, that he would at that time have filed claim for service connection.  However, he did not and this suggests that he did not have or believe that he had a hearing loss or tinnitus at that time.  Moreover, he has not proffered any reason for not having filed claims for service connection for hearing loss or tinnitus when he claimed benefits in 1969.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  

The Board, however, finds in the instant case that the combination of the lack of complaints or treatment for hearing loss and tinnitus during service; his not having sought treatment or disability compensation for hearing loss and tinnitus in the immediate postservice years; the fact that his post-service clinical records are negative for any findings of hearing loss and tinnitus for many years after his service discharge, to be persuasive evidence against his claims.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of hearing loss or tinnitus, or a diagnosis within one year of service discharge in 1966 of a sensorineural hearing loss which could be adjunct to tinnitus (the 2nd circumstance under Jandreau).  Indeed, to the extent that tinnitus could be adjunct to a sensorineural hearing loss, there is no contemporaneous evidence, either clinical or lay, of either until decades after any in-service exposure to acoustic trauma.  Also, his belief that his current hearing loss and tinnitus are related to in-service noise exposure is simply too vague to suggest, much less establish that he was given a formal diagnosis of hearing loss or tinnitus during service (the 3rd circumstance under Jandreau).  While the Veteran is certainly competent to testify to symptomatology such as a ringing of the ears, such symptomatology existing in-service is contradicted by the remaining evidence of record.  Again, while the Veteran had expressed his belief that his hearing loss and tinnitus are related to in-service acoustic trauma, he has reported to medical personnel that it began only recent years.   

The Veteran may believe that his current hearing loss and tinnitus are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

Therefore, the Board finds that the Veteran's hearing loss and tinnitus were first manifested several decades after active service and any in-service acoustic trauma therein, and are not related to any disease, injury, or incident of military service.  Thus, service connection for bilateral hearing loss and tinnitus is not warranted.  

In reaching these determinations the Board has considered the doctrine of the favorable resolution of doubt in favor of the Veteran.  However, for the reasons explained the preponderance of the evidence is against the claims and, so, there is no doubt to be favorably resolved.  See 38 U.S.C.A. § 5107(b) and; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss and tinnitus is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


